DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 09-300119 (hereafter—JP’119--) and Sekiguchi et al. US 2002/0067964 (hereafter—Sekiguchi--).
In regards to claim 1, JP’119 discloses as in Figure 1, an end mill (1) comprising: a shaft portion (2) having a columnar shape and extending along a central axis (see Figure 3); and a cutting portion (3) positioned on a distal end side (machining end) of the shaft portion (2), wherein eight peripheral cutting edges (note that the end mill of JP’119 has a plurality of cutting edges 4 as in Figures 1 and 2) having a larger outer diameter (D) than that (Ds) of the shaft portion (2) are provided in the cutting portion (2) in a circumferential direction, each of the peripheral cutting edges (4) is a twisted cutting edge extending helically (at angle α) around the central axis (see Figure 3), and in regard to one peripheral cutting edge (4) of the eight peripheral cutting edges (4), when a cut length (H) of the peripheral cutting edges (4) along an axial direction is L (on JP’119 is H), a twist angle (α) of the twisted cutting edge (4) is θ (which on JP’119 is α), and a circumferential distance (distance between a-c) at a lower end of the peripheral cutting edges between the one peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β), there is a half region (e.g. H/2) of the cut length from the lower end of the peripheral cutting edges (4); n = (L x tan θ)/(2 x a) (which in JP’119 is n = (H x tan α)/(2 x (distance between a-c)), where there is a value obtained from L x tan θ that corresponds to a circumferential width occupied by each of the peripheral cutting edges and has a unit of length, there is a value obtained from 2 x a that corresponds to a double length of a and has a unit of length, and n is a ratio of the circumferential width occupied by each of the cutting peripheral cutting edges and the double length of a and is a dimensionless quantity.  See annotated Figure 1 below.

    PNG
    media_image1.png
    244
    585
    media_image1.png
    Greyscale
 
Sekiguchi teaches that it is well known in the art of end mills, to have an end mill with peripheral cutting edges disposed at a twist angle (or helix angle) of 35˚-60˚.  A person having ordinary skill in the art would have recognized that twist or helix angles will be as desired for stabilizing the end mill by reducing chatter and vibration when machining; reducing cutting resistance and increasing the end mill strength against fracture and desired chip flow and good chip discharge.  A person having ordinary skill in the art would also recognized that these values will also depend on the type of material being machined.
The closest prior art found, JP’119 in view of Sekiguchi do not teach or suggest that the equation will yield n to be “from 0.9 to 1.1”, such that there is an overlapping between adjacent peripheral edges and a further modification of the device of JP’119 to have n to be from 0.9 to 1.1 would require altering the way that the device of JP’119 was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722